Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 9, 10 is/are rejected under 35 U.S.C. 102b as being anticipated by Torres et al.
Claim 1 defines a cooking apparatus based on using a barcode on the food containing package, the apparatus having a housing or cooking chamber, and a controller to control the cooking. 
A barcode reader is claimed, to decode the data on the food item, transmit the info to the controller, which controls the cooking process. 
Torres et al, hereafter, Torres, discloses a cooking chamber 108 having an interface 110 and a food package 101 having a barcode for controlling the time and temperature of cooking. Figure 2a defines a reader 110, controller 112, and power source 114. Use of a reader is set forth that can read the barcodes-see paragraph 0086. Weight is taken for the package of food, see paragraph 0011 and paragraph 0065, and elements 608 and 612 in figure 6 defining obtaining the mass/weight of the 
Relative to claims 9 and 10 use of temperature sensing is set forth above and paragraph 0115 in Torres defines use of a time/temperature profile with a predetermined time period for heating that can be used, as claimed.  Paragraph 0114 defines further temperature control for time periods. Note that as set forth in claims 9 and 10 use of temperature sensing, control, programming and memorizing of these conditions is also set forth in paragraph 0114 and 0115, this including temperature adjusting according to the decoded cooking instructions and the temperature sensing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2, 3, 5- 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al as defined above, in view of Rober et al 2015/0289324.
             Torres et al, hereafter, Torres, discloses a cooking chamber 108 having an interface 110 and a food package 101 having a barcode for controlling the time and temperature of cooking. Figure 2a defines a reader 110, controller 112, and power source 114. Use of a reader is set forth that can read the barcodes-see paragraph 0086. Weight is taken for the package of food, see paragraph 0011 and paragraph 0065, and elements 608 and 612 in figure 6 defining obtaining the mass/weight of the package. Note that a temperature sensor is set forth in paragraph 0113 and use of an IR camera can also be used for the temperature sensing. The elements 610 and 614 are used to determine the cooking energy, in figure 6, for input to the controller 112. The barcode reader is connected to and transmitted to the controller/ processor, with the other identification parameters to control the cooking, as set forth in claim 1.  
               Claims 2 and 3 define use of image capturing, use of a camera comprising an image capturing device, the image module connected to the controller or processor, to transmit an image of the food inside the cooking chamber with the image determining whether the ingredients or package are in the chamber and correspond to the information on the item, and controlling the heating unit to heat the cooking item when it is determined that the item is in the cooking chamber. Claim 3 defines use of the cooking item at a predetermined location.  Torres does not disclose this feature of capturing an image in the cooking chamber. 
             The reference to Rober et al, hereafter Rober, sets forth a cooking chamber 52 with a camera 69 determining the cooking data from food item barcode, see paragraph 0066 and oo20 for camera use and use of weigh sensing via weight sensor 65. See paragraphs 0057 and 0066  for camera and barcode 
             Memory or storage of data and cooking profiles are store in memory, see paragraph 0054. The cooking temperatures are adjustable and updated as per paragraph 0039. Also use of location sensing is taught in paragraph 0015 and in paragraph 0025. 
In view of Rober disclosing the use of image capturing in the cooking chamber, that can define the barcode and transmit the data to a control module or processor, inclusive of weight sensing and temperature sensing data for control and update control of the cooking process, in the same field of endeavor as Torres, it would have been obvious to modify the Torres system to include these features, to attain the benefit of checking the identification of the cooking item and the cooking control of the item, the rational being to more accurately control the cooking process with feedback from within the cooking chamber and identify that the correct cooking control is set forth for the identified cooking item. Note that as set forth above the cooking temperature is adjustable and updated via sensing systems disclosed. 
Relative to claim 5, claiming plural image features related to plural items in the cooking chamber and the controller accessing a storage device for control, and to verify identification of the cooking items in the chamber, see paragraph 0054 in Rober that discloses a central processor server including RAM and non-volatile storage for a plurality of computer algorithms connected to the image capturing device weight and temperature control, and having dynamic control over one or more cooking items in the chamber, with a given set of items subjected to cooking, Rober clearly disclosing the subject matter of claim 5, as obvious to incorporate into Torres as discussed above. 

Relative to claim 11 detailing operating in at more than one mode, the references to Torres in view of Rober teach manual cooking relative to barcode information and also update cooking modes, with both time variation or duration and cooking temperature feedback sensing as set forth above. See paragraphs 0114 and 0115 in Torres et al as set forth above. 


Claims 4, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim 508’, Matsui et al,174’ , Imai et al 508’, Chun et al 279’, Reifstein 749’, Pereira et al 957’ and Ikeda et al 418’ are cited for disclosing barcode and image capturing cooking systems of general interest to the disclosed invention. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp








/MARK H PASCHALL/Primary Examiner, Art Unit 3761